                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              WESTERN DIVISION


BLACK HILLS SIOUX NATION TREATY                        CIV. 19-5069-JLV
COUNCIL; FLOYD L. HAND; VINCENT
BLACK FEATHER; and HENRY RED
CLOUD,
                                                            ORDER
                          Plaintiffs,

             vs.

AZARA URANIUM CORPORATION and
BLAKE STEELE, President and CEO of
Azara Uranium Corporation,

                          Defendants.


      On October 7, 2019, plaintiffs Black Hills Sioux Nation Treaty Council,

Floyd L. Hand, Vincent Black Feather and Henry Red Cloud, appearing pro se,

filed a complaint against the defendants, Azara Uranium Corporation and

Blake Steele, President and CEO of Azara Uranium Corporation alleging

violations of plaintiffs’ vested treaty rights. (Dockets 1 and 1-1). According to

plaintiffs’ complaint, the defendants are residents of White Rock, British

Columbia, Canada. (Docket 1 at p. 2). The Clerk of Court provided Mr. Hand

with copies of summonses and USM-285 forms for each of the named

defendants. As of the date of this order plaintiffs have not returned the

completed summons and USM-285 forms.

      Plaintiffs are required to serve process on the foreign defendants in

compliance with Fed. R. Civ. P. 4(f). That section provides:
      Unless federal law provides otherwise, an individual . . . may be
      served at a place not within any judicial district of the United States:

      (1)    by any internationally agreed means of service that is
             reasonably calculated to give notice, such as those
             authorized by the Hague Convention on the Service
             Abroad of Judicial and Extrajudicial Documents;1

      (2)    if there is no internationally agreed means, or if an
             international agreement allows but does not specify
             other means, by a method that is reasonably calculated
             to give notice:

             (A)   as prescribed by the foreign country’s law
                   for service in that country in an action in
                   its courts of general jurisdiction;

             (B)   as the foreign authority directs in response
                   to a letter rogatory or letter of request; or

             (C)   unless prohibited by the foreign country’s
                   law, by:

                   (i)    delivering a copy of the summons
                          and of the complaint to the individual
                          personally; or

                   (ii)   using any form of mail that the clerk
                          addresses and sends to the
                          individual and that requires a signed
                          receipt; or

      (3)    by other means not prohibited by international
             agreement, as the court orders.

Id.
      Pro se pleadings are to be construed liberally, but pro se litigants are still

expected to comply with procedural and substantive law. Burgs v. Sissel, 745




      1The Convention On The Service Abroad Of Judicial And Extrajudicial
Documents in Civil Or Commercial Matters appears in the appendix to Fed. R.
Civ. P. 4.
                                            2
F.2d 526, 528 (8th Cir. 1984). “While a court generally affords pro se filings a

liberal construction, a litigant’s pro se status does not excuse him from reading

the Federal Rules of Civil Procedure.” Jiricko v. Moser & Marsalek, P.C., 184

F.R.D. 611, 615 (E.D. Mo. 1999), aff’d, 187 F.3d 641 (8th Cir. 1999)

(referencing McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have

never suggested that procedural rules in ordinary civil litigation should be

interpreted so as to excuse mistakes by those who proceed without counsel.”).

In accordance with the requirements of Rule 4(f), plaintiffs are put on notice of

the court’s intention to dismiss the claims against the defendants without

prejudice unless plaintiffs properly serve the defendants with the summons

and complaint or shows good cause for the failure to serve them.

      Section 1654 of Title 28 of the United States Code provides:
      In all courts of the United States the parties may plead and conduct
      their own cases personally or by counsel as, by the rules of such
      courts, respectively, are permitted to manage and conduct causes
      therein.

28 U.S.C. § 1654. Every federal appeals court allows an individual to proceed

pro se under § 1654. “As a general matter of federal law, an individual

proceeding in federal court has the right to present his case pro se . . . .”

Leftridge v. Connecticut State Trooper Officer No. 1283, 640 F.3d 62, 67 (2d

Cir. 2011) (referencing 28 U.S.C. § 1654). However, “a non-attorney . . . may

not engage in the practice of law on behalf of others.” Jones ex rel. Jones v.

Corr. Med. Servs., Inc., 401 F.3d 950, 952 (8th Cir. 2005); see also Crump-

Donahue v. U.S. Dep’t of Agric., No. 407-CV-00511, 2007 WL 1702567, at *1

(E.D. Ark. June 11, 2007) (“When a non-lawyer attempts to represent the


                                             3
interests of other persons, the practice constitutes the unauthorized practice of

law and results in a nullity.”); Gross v. United States, No. Civ. 06-4211, 2009

WL 368664, at *1 (D.S.D. Feb. 13, 2009) (finding a pro se plaintiff was “not

permitted to litigate the claims of [an] Estate or beneficiaries of the Estate, with

or without their consent, because doing so would amount to engaging in the

[unauthorized] practice of law on behalf of others.”) (emphasis added).

      While plaintiffs are entitled to represent themselves, they are not

permitted to represent others, whether individuals or associations. Plaintiff

Black Hills Sioux Nation Treaty Council may only appear in federal court

through an attorney authorized to practice law in the District of South Dakota.

      Accordingly, it is

      ORDERED that the Black Hills Sioux Nation Treaty Council shall retain

legal counsel who must file a notice of appearance on or before April 10, 2020,

or the claims of Black Hills Sioux Nation Treaty Council will be dismissed

without prejudice.

      IT IS FURTHER ORDERED that plaintiffs shall properly serve the

defendants with the summons and complaint in compliance with Fed. R. Civ.

P. 4(m) and file a return of service on or before May 1, 2020, or the claims

against the defendants shall be dismissed without prejudice pursuant to Rule 4

unless plaintiffs show good cause for the failure to serve them.

      Dated March 9, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE

                                            4
